Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the amendment filed August 19, 2020.

3.	Claims 1-8, 10-19, 21, and 23 have been amended 

4.	Claims 1-8, 10-19, and 21-23 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-8, 10-19, and 21-23 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed August 19, 2020.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “accessing a data set from a third-party source operating outside of the social-networking system, wherein the data set from the third-party source comprises activities of the user of the social-networking system with respect to one or more locations on the third-party source and information regarding the one or more locations, and wherein the user of the social-networking system interfaces with the third-party source via an application programming interface”; “comparing (1) the geopositioning data previously captured from the mobile computing device of the user and (2) the activities of the user with respect to 
In particular, although prior art teaches “accessing a data set from a third-party source operating outside of the social-networking system, wherein the data set from the third-party source comprises activities of the user of the social-networking system with respect to one or more locations on the third-party source and information regarding the one or more locations, and wherein the user of the social-networking system interfaces with the third-party source via an application programming interface” and “comparing (1) the geopositioning data previously captured from the mobile computing device of the user and (2) the activities of the user with respect to the one or more locations on the third-party source to determine an overlap location between the location history of the user and the locations associated with the data set from the third-party source”, prior art fails to explicitly teach performing the above steps for “determining a relevance of the overlap location to the user based on the comparison and information regarding the overlap location from the third-party source” and further “updating the social graph of the social-networking system to add an edge between the node corresponding to the user of the mobile computing device and a node corresponding to the overlap location”, as currently recited in the claims.
For at least these reason, claims 1-8, 10-19, and 21-23 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
May 24, 2021